In the case above named, both the plaintiff and defendants appeal. As we have decided that the plaintiff is entitled to a new trial, the result is to give the defendants the like benefit. So that we need not decide the questions presented by their appeal. It turns out that it was unnecessary, and it must be dismissed as having been improvidently taken. It is so ordered.
Dismissed.
Cited: Bryan v. Moring, 94 N.C. 693; Burgess v. Kirby, 95 N.C. 276;Eigenbrun v. Smith, 98 N.C. 216; S. v. Jordan, 110 N.C. 495; Carson v.Blount, 156 N.C. 104; S. v. Bradley, 161 N.C. 291; S. v. Coffey,210 N.C. 564; Steele v. Coxe, 225 N.C. 730.